Title: To Thomas Jefferson from David Gelston, 18 October 1808
From: Gelston, David
To: Jefferson, Thomas


                  
                     Sir,
                     New York October 18th. 1808 
                  
                  A small box said to contain Spanish wheat, addressed to you, has been handed to me to forward—
                  I have this day sent it by the Scho. Ariadna, Capt. Richard Somers to the care of Messrs. Gibson & Jefferson, Richmond—
                  very sincerely your’s
                  
                     David Gelston 
                     
                  
               